Exhibit 10.25

AMENDMENT NO. 1

TO

THE J. M. SMUCKER COMPANY RESTORATION PLAN

(Amended and Restated Effective January 1, 2013)

The J. M. Smucker Company hereby adopts this Amendment No. 1 to The J. M.
Smucker Company Restoration Plan (Amended and Restated Effective January 1,
2013) (the “Plan”). Words and phrases used herein with initial capital letters
which are defined in the Plan are used herein as so defined. The provision of
this Amendment No. 1 shall be effective as of May 1, 2015.

Section 1

Section 2.4(b) of the Plan is hereby amended in its entirety to read as follows:

 

  “(b) Matching Contributions for Plan Deferrals: Subject to the provisions of
Section 2.4(c), if a Participant defers any amount pursuant to Section 2.3, such
Participant’s Employer shall credit the Participant’s Matching Contribution
Account with a matching contribution in an amount equal to the sum of (i) 150%
of the Participant’s deferral under Section 2.3, but not exceeding two percent
of the Participant’s Excess Compensation, plus (ii) 100% of the Participant’s
deferral under Section 2.3 in excess of two percent of the Participant’s Excess
Compensation, but not exceeding four percent of the Participant’s Excess
Compensation.

Section 2

Section 2.5 of the Plan is hereby amended by adding the following subsection
(c) to the end thereof:

 

  “(c) Cessation of Restoration Contributions: Notwithstanding anything in the
Plan to the contrary, effective May 1, 2015, no further restoration
contributions will be made under the Plan on Excess Compensation paid after that
date..”

[Signature on Following Page]

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Amendment No. 1 to the Plan to
be executed this 1st day of May, 2015.

 

THE J. M. SMUCKER COMPANY By:

/s/ Barry C. Dunaway

Barry C. Dunaway President, International and Chief Administrative Officer

 

2